Citation Nr: 1522913	
Decision Date: 06/01/15    Archive Date: 06/16/15

DOCKET NO.  13-32 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to an initial increased disability rating in excess of 10 percent for asthma.

2. Entitlement to an initial compensable disability rating for Bartholin's cyst.

3. Entitlement to an initial compensable disability rating for an incompetent cervix.

4. Entitlement to service connection for residuals of a hysterectomy.

5. Entitlement to service connection for disability manifested by abnormal cell and colposcopy cryosurgery.


ATTORNEY FOR THE BOARD

H. Yoo, Counsel



INTRODUCTION

The Veteran served on active duty from July 1993 to September 1997. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 decision rendered by the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA).

This appeal was processed using records which included the Virtual VA (VVA) and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The issues of entitlement to an initial compensable disability rating for Bartholin's cyst, entitlement to an initial compensable disability rating for an incompetent cervix, entitlement to service connection for residuals of a hysterectomy, and entitlement to service connection for disability manifested by abnormal cell and colposcopy cryosurgery; are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on her part.


FINDINGS OF FACT

1. For the period prior to September 23, 2013, the Veteran's asthma was productive of Forced Expiratory Volume in one second (FEV-1) of 56 percent predicted, but not FEV-1 of 40- to 55-percent predicted, or; FEV-1/Forced Vital Capacity (FVC) of 40 to 55 percent, or; at least monthly visits to a physician for required care of exacerbations, or; intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids, or; more than one attack per week with episodes of respiratory failure, or; requires daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.

2. Since September 23, 2013, the Veteran's asthma is not manifested by an FEV-1 of 56 to 70 percent predicted or less, an FEV-1/FVC of 55 percent or less, daily inhalational or oral bronchodilator therapy, inhalational anti-inflammatory medication, at least monthly visits to a physician for required care of exacerbation, more than one attack per week with episodes of respiratory failure, or treatment with systemic (oral or parenteral) corticosteroids or immuno-suppressive medications.


CONCLUSIONS OF LAW

1. The criteria for an initial 30 percent evaluation, but no higher, for the Veteran's asthma have been met for the period prior to September 23, 2013.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 3.321, 4.1-4.14, 4.97, Diagnostic Codes 6699-6602 (2014).

2. The criteria for an initial rating in excess of 10 percent for the Veteran's asthma have not been met from September 23, 2013.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.3, 4.7, 4.97, Diagnostic Codes 6699-6602 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b) (1). 

The Veteran's claim arises from her disagreement with the initial evaluation assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), Goodwin v. Peake, 22 Vet. App. 128, 134 (2008), Dunlap v. Nicholson, 21 Vet. App. 112 (2007). Therefore, no further notice is required for this claim. 

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  This duty includes assisting with the procurement of relevant records, including pertinent treatment records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the Veteran's service treatment records, VA treatment records, and private treatment records, to the extent possible.  

As such, all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to her claim decided herein.  Essentially, all available evidence necessary to substantiate the claim and reach an accurate determination has been obtained.

The Veteran was also afforded a VA examination in February 2010 and October 2013 in connection with her current claim.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination in this case is adequate, as it is predicated on a review of the Veteran's medical history and VA treatment records, as well as on an examination, and addresses the rating criteria that are relevant to rating the disability in this case.  In addition, the Veteran has not alleged her condition has worsened since her most recent VA examination in October 2013.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  The Veteran has submitted arguments and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of her claim decided herein such that the essential fairness of the adjudication is not affected.

II. The Merits of the Claim

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

Where the rating appealed is the initial rating assigned with a grant of service connection, as in this case, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999). While the Veteran's entire history is reviewed when making a disability determination, where service connection has already been established and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in Hart v. Mansfield, 21 Vet. App. 505 (2007), the United States Court of Appeals for Veterans Claims (Court) held that staged ratings are appropriate for an increased rating claim, when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings

The Veteran contends that she is entitled to an initial disability evaluation in excess of 10 percent for her service-connected asthma.  For historical purposes, the Veteran was originally granted service connection for asthma in an April 2010 rating decision.  A 10 percent disability evaluation was assigned under Diagnostic Code 6602, effective as of December 5, 2008.  A timely notice of disagreement was received from the Veteran in April 2010, but the 10 percent disability evaluation was continued in an October 2013 Statement of the Case.  The Veteran appealed this decision to the Board in November 2013. 

As such, for the entire rating period, the Veteran has been rated at 10 percent under 38 C.F.R. § 4.97, Diagnostic Code 6602 for asthma.  Under Diagnostic Code 6602, a 10 percent rating is assigned for asthma for FEV-1 of 71 to 80 percent of predicted value, or the ratio of FEV-1/FVC of 71 to 80 percent, or intermittent inhalational or oral bronchodilator therapy.  A 30 percent rating is assigned for FEV-1 of 56 to 70 percent predicted, or FEV-1/FVC of 56 to 70 percent or daily inhalational or oral bronchodilator therapy or inhalational anti-inflammatory medication.  A 60 percent rating is assigned for an FEV-1 of 40 to 55 percent predicted, or FEV-1/FVC of 40 to 55 percent, or at least monthly visits to a physician for required care of exacerbations, or intermittent (at least 3 times per year) course of systemic (oral or parenteral) corticosteroids.  A maximum 100 percent rating is assigned under Diagnostic Code 6602 for bronchial asthma with an FEV-1 of less than 40 percent predicted, or FEV-1/FVC less than 40 percent, or more than 1 attack per week with episodes of respiratory failure, or requires daily use of systemic (oral or parenteral) high dose corticosteroids or immunosuppressive medications.  See 38 C.F.R. § 4.97, Diagnostic Code 6602.

The post-bronchodilator findings for these pulmonary function tests (PTF) are the standard in pulmonary assessment.  See 61 Fed. Reg. 46720, 46723 (Sept. 5, 1996) (VA assesses pulmonary function after bronchodilation).  However, if the post-bronchodilator results are poorer than the pre-bronchodilator results, then the pre- bronchodilator results are used for rating purposes.  See 38 C.F.R. § 4.96(d)(5) (2013).

The Board has also considered the Veteran's statements that her disability is worse than the rating currently assigned.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

According to the evidence of record, the Veteran was afforded a VA examination in February 2010 where she reported that she was short of breath after performing physical training.  She stated PFTs determined she had exercise-induced asthma.  She reported she has used an albuterol inhaler in the past and had not used one for approximately one year as the prescription ran out and she did not refill it.  She denied any hospitalization due to asthma attacks.  She reported symptoms such as wheezing with physical activity or when exposed to smoke.  There is however, no association with weather or season changes.  The Veteran's symptoms did not limit her activities of daily living.  She stated she has a desk job and gets shortness of breath and wheezing occasionally but that it was due to mold in her office.  The Veteran stated she was not taking any daily medication for her condition.   

A physical examination revealed her respirations were at 16 and lungs were clear to auscultation, bilaterally.  The Veteran's heart had regular rate and rhythm with no murmurs, gallops or rubs.  The post-bronchodilator FEV-1 was 56 percent of the predicted value, and the ratio of FEV-1/FVC was 99 percent.  

In October 2013, the Veteran was afforded another VA examination where the diagnosis of asthma was confirmed.  The VA examiner noted the Veteran's condition requires the use of intermittent inhalation bronchodilator therapy.  The Veteran does not require the use of oral bronchodilators, antibiotics, or oxygen therapy.  She also required physician visits less frequently than monthly for required care of exacerbation.  There were no episodes of respiratory failure.  

PFT conducted on September 23, 2013, revealed the Veteran's post-bronchodilator FEV-1 was 77 percent of the predicted value, and the ratio of FEV-1/FVC was 92 percent.  The VA examiner noted that the FEV-1/FVC percentage result most accurately reflected her current pulmonary function.  

After review of the lay and medical evidence of record, the Board finds that the weight of the evidence supports a 30 percent rating since the date of claim and a 10 percent rating from September 23, 2013, the date of PTF results which equate to no more than a 10 percent evaluation.

The Board acknowledges that prior to September 23, 2013, the competent and credible medical evidence of record demonstrates the Veteran's FEV-1 result of 56 percent predicted.  While the examination report notes "PFTs poor FEV1 and FVC both pre and post with falsely elevated/normal," the Board will resolve the benefit of the doubt in favor of the Veteran and find that an initial increased rating of 30 percent is warranted as reflected by the February 2010 VA examination report, beginning December 5, 2008.
 
However, the Board also finds that a rating in excess of 30 percent is not warranted during this time period, as PFT results shows that FEV-1 was no worse than 56 percent of predicted value and FEV-1/FVC was no less than 99 percent of predicted value.  As to meeting the 60 percent rating for her asthma based on her pulmonary function tests, the Board notes that pulmonary function tests do not show the Veteran ever having an FEV-1 or FEV-1/FVC score of between 40 and 55 percent of predicated values or 40 to 50 percent, respectively.  There is also no indication the Veteran's treatment consisted of at least monthly visits to a physician for required care of exacerbations or intermittent (at least three per year) courses of systematic (oral or parenteral) corticosteroids.  See 38 C.F.R. § 4.97, Diagnostic Code 6602.

Further, there was no evidence of more than one attack a week with episodes of respiratory failure and required daily use of systemic high dose corticosteroids or immunosuppressive medications to warrant a 100 percent rating.  There is also no indication that the Veteran had any asthma attacks with episodes of respiratory failure in the past 12 months.  The Veteran denied being hospitalized for asthma. Thus, the maximum rating is also not warranted. 

Overall, the Board concludes that prior to September 23, 2013, a 30 percent rating, but no higher, is warranted.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a more favorable decision than set forth herein.

However, based on the above evidence, the Board finds that from September 23, 2013, the criteria for a rating in excess of 10 percent for the Veteran's asthma have not been met.  The Veteran's PFTs has not resulted in FEV-1 of 56 to 70 percent predicted or FEV-1/FVC 56 to70 percent, as required for a 30 percent rating.  Therefore, the record indicates that since September 23, 2013, the Veteran's asthma is adequately rated at the 10 percent disability rating as demonstrated by the results of the post-bronchodilator FEV-1 of 77 percent of the predicted value and the ratio of FEV-1/FVC of 92 percent.

There is no evidence that the Veteran requires daily bronchodilator therapy or inhalational anti-inflammatory medication.  Moreover, there is no evidence that the Veteran has had any episodes of respiratory failure, required the use of systemic corticosteroids or immune-suppressive medications, or required at least monthly visits to a physician for care of exacerbations.  

In this matter, the rating criteria account for other evidence of severity, including physician visits, medications required and respiratory failure.  As discussed above, there is no evidence in the record that the Veteran's respiratory condition requires a level of treatment indicative of a higher rating since September 23, 2013.  Rather, the medical evidence of record and symptomatology described in the submitted lay statements is supportive of a 10 percent rating.  Accordingly, the claim for an initial increased rating excess of 10 percent since September 23, 2013, for asthma must be denied.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56  (1990). 

In sum, based on the evidence of record, the Veteran is granted 30 percent evaluation from December 5, 2008, the date the Veteran submitted her claim for service connection, to September 22, 2013, and a 10 percent evaluation from September 23, 2013, the date of the VA examination where she failed to meet the criteria for a 30 percent rating under Diagnostic Code 6602.

Other considerations

The Board finds that the Veteran's disabilities do not warrant referral for extra-schedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Board finds that the evidence does not warrant referral of the Veteran's claim for extra-schedular consideration.  The level of severity of the Veteran's disability is adequately contemplated by the applicable diagnostic criteria.  The criteria provide for higher ratings, but as has been thoroughly discussed above, the ratings assigned herein are appropriate.  The Board has considered the totality of the symptoms that form the Veteran's disability picture.  The Veteran primarily complains of shortness of breath.  This is not an exceptional or unusual feature of her disability.  In view of the adequacy of the disability ratings assigned under the applicable diagnostic criteria, consideration of the second step under Thun is not for application in this case.  Accordingly, the claim will not be referred for extra-schedular consideration. 

The Board also notes that the Court has held that the issue of a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when a request for TDIU is reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  However, in the present case, the Veteran has not explicitly raised the issue of TDIU.  Likewise, the record does not reasonably raise the issue of TDIU.  The Veteran has not argued, and the record does not reflect, that her service-connected asthma renders her unemployable.  As noted above, none of the VA examiners opined that the Veteran's asthma would prevent employment.  In light of the foregoing, the Board finds that entitlement to TDIU has not been raised.


ORDER

For the period prior to September 23, 2013, an initial disability rating of 30 percent for asthma is granted, subject to controlling regulations applicable to the payment of monetary benefits.

From September 23, 2013, a disability rating in excess of 10 percent for asthma is denied.


REMAND

Unfortunately, remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's remaining claims so that she is afforded every possible consideration.  The VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in service connection claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.

Regarding the Veteran's claims for an initial compensable disability rating for Bartholin's cyst and incompetent cervix, the Veteran stated the rating does not accurately reflect her current symptomatology.  The Veteran's Bartholin's cyst and incompetent cervix are currently both rated as 0 percent disabling.  

She stated her cysts are on both the left and right Bartholin glands which drain.  The Veteran stated this is very painful when walking, using the restroom, and sitting.  She stated it causes her to take time from work in order to seek medical attention, disruption of sleep, and affects her body temperature due to the infection.  

Here, the Board finds that the most recent VA gynecological examination was conducted over five years ago in February 2010.  The Veteran contends and the Board acknowledges that the symptoms described above are not reflected in the February 2010 VA examination.  Thus, in light of the foregoing, the Board finds that a remand for a contemporaneous medical examination to assess the current nature and extent of symptomatology associated with the Veteran's service-connected Bartholin's cyst and an incompetent cervix disability, and the potential applicability of staged ratings, is warranted in this case.  38 U.S.C.A. § 5103A (West 2014); Snuffer v. Gober, 10 Vet. App. 400 (1997); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

Regarding the Veteran's service connection claims, she stated that she experienced several symptoms during service (including abnormal cells) which ultimately led to a hysterectomy.  She stated these symptoms almost caused her pregnancy to end in miscarriage during service.  She further stated the symptoms of the abnormal cells led to continuous medical treatment and emotional stress.  The Board acknowledges the Veteran has reported and sought treatment for gynecological symptoms during service.  

Given the evidence of record and the Veteran's lay statements, it is unclear to the Board whether the Veteran has a current disability or whether the symptoms experienced during service led to her hysterectomy.  There is also no opinion of record regarding the cause of the Veteran's hysterectomy and the abnormal cell colposcopy cryosurgery.  Furthermore, it is unclear whether the Veteran's abnormal cells colposcopy cryosurgery is a clinical finding or a diagnosis.  Therefore, the Board finds a new VA examination and etiological opinion are necessary. 

Accordingly, the case is REMANDED for the following action:

1. Copies of updated treatment records should be obtained and added to the record.

2. Once all outstanding records, if any have been obtained and associated with the claims file, schedule the Veteran for a VA examination before an appropriate specialist to determine the severity of her service-connected Bartholin's cyst and incompetent cervix.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  All signs and symptoms necessary for rating the Veteran's Bartholin's cyst and incompetent cervix should be reported in detail.  Furthermore, the examiner should also consider the Veteran's lay statements regarding her symptomatology. 

The claims file must be made available for the examiner to review, and the examination report must indicate that this was accomplished.  All appropriate tests or studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should set forth all examination findings, together with the complete rationale for the opinions expressed, in the examination report.

3. Once all outstanding records, if any have been obtained and associated with the claims file, schedule the Veteran for a VA examination before an appropriate specialist to determine the nature and etiology of her claimed hysterectomy and cause for abnormal cells colposcopy cryosurgery.  

Regarding the hysterectomy, the examiner is asked to determine whether it is at least as likely as not (50 percent or greater probability) that the hysterectomy is the result of active military service. 

Regarding the abnormal cells colposcopy cryosurgery, the examiner is asked to state whether the Veteran's claimed cause of abnormal cells colposcopy is a disability or a clinical finding.  If it is a disability, then the examiner is asked to determine whether it is at least as likely as not (50 percent or greater probability) that the cause for abnormal cells colposcopy cryosurgery manifested during, or as a result of, active military service. 

The Board further notes that the Veteran has been service-connected for incompetent cervix and Bartholin's cysts.  The examiner is asked to opine on whether the Veteran's claimed disability of a hysterectomy and cause of abnormal cells colposcopy cryosurgery are part of, or secondary to, her service-connected disabilities.

The claims file should be provided to the examiner for review in conjunction with the examination and such should be acknowledged.  All appropriate testing should be accomplished.  Rationale for the opinions rendered should be provided. 

Additionally, the examiner should consider the Veteran's in-service treatment records and post-service treatment records.  Furthermore, the examiner should also discuss the Veteran's lay statements regarding history and chronicity of symptomatology when discussing the offered opinions. 

If the requested opinions cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

4. Upon completion of the foregoing, review the examiner's report(s) to ensure substantial compliance with the Board's directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Take any needed corrective action.  38 C.F.R. § 4.2.

5. After completion of the foregoing and undertaking any further development deemed warranted by the record, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any claim remains denied, the Veteran should be issued a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


